Citation Nr: 1043341	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee, secondary to service-connected right 
knee and low back disabilities.   
	
2.  Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patella of the right knee.  

3.  Entitlement to an initial rating in excess of 40 percent for 
a low back disability.    

4.  Entitlement to an initial rating in excess of 10 percent for 
recurrent ganglion cyst of the left wrist.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B.V.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991, 
and from March 1993 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board), 
in part, on appeal from an October 2005 rating decision and 
November 2005 notice of decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for a right knee disability, a low 
back disability, and a left wrist disability.  The Veteran 
appealed the initial ratings assigned in this decision.  This 
matter also comes, in part, on appeal from a June 2007 rating 
decision from the RO which denied service connection for a left 
knee disorder, secondary to the service-connected right knee and 
low back disabilities.  

In June 2010, the Veteran testified at a hearing before the 
Board, conducted via video conferencing.  A transcript is of 
record.  
 
The issues of a higher initial rating for a left knee disability 
and service connection for a right knee disability are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received written notification from the Veteran, 
stating that she wished to withdraw her appeal for a higher 
initial rating in excess of 40 percent for spondylosis with 
degenerative changes L4-L5 and L5-S1 status post microdiscectomy 
L4-L5.  

2.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received written notification from the Veteran, 
stating that she wished to withdraw her appeal for a higher 
initial rating in excess of 10 percent for recurrent ganglion 
cyst of the left wrist.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal have 
been met regarding the Veteran's claim for an initial rating in 
excess of 40 percent for a low back disability.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.204 (2010).

2.  The criteria for the withdrawal of a Substantive Appeal have 
been met regarding the Veteran's claim for entitlement to an 
initial rating in excess of 10 percent for recurrent ganglion 
cyst of the left wrist.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals for Higher Initial Ratings
for Low Back and Left Wrist Disabilities

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may 
dismiss any appeal that fails to allege a specific error of fact 
or law in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 20.204 
(2010).  In a June 2010 written statement, prior to the 
promulgation of a decision in the appeal, the Veteran stated that 
she wished to withdraw her appeals requesting higher initial 
ratings for her service-connected low back disability, and 
service-connected recurrent ganglion cyst of the left wrist.

As the Veteran has withdrawn her appeals regarding these issues, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review these appeals, and they are dismissed.


ORDER

The issue of an initial rating in excess of 40 percent for a low 
back disability is dismissed.

The issue of an initial rating in excess of 10 percent for 
recurrent ganglion cyst of the left wrist is dismissed.


REMAND

Regarding the remaining claims, a review of the record discloses 
a need for further development prior to appellate review.  The 
Board notes that a May 2007 facsimile sent from the Social 
Security Administration (SSA) office in Houston, Texas, indicates 
that, at that time, the Veteran was in the process of applying 
for Social Security Disability benefits.  The Veteran's claims 
file, however, currently does not contain any SSA administrative 
decision(s) or the underlying medical records SSA used in making 
its decision(s).  Moreover, it does not appear that the RO 
contacted the SSA in order to incorporate its records into the 
claims file.  

VA has a duty to obtain relevant SSA records when it has actual 
notice of such an application.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 
121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Because 
the record does not disclose the basis of the Veteran's SSA 
claim, the Board cannot state that a reasonable possibility does 
not exist to indicate that obtaining these records would aid the 
Veteran in substantiating her claims.  See 38 U.S.C.A. § 
5103A(a)(2) (West 2002 & Supp. 2010).  Accordingly, the AMC/RO 
must contact the SSA and obtain and associate with the claims 
file copies of the Veteran's records regarding SSA benefits, 
including any medical records in its possession.  38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c)(2) (2010).

In addition, during the June 2010 Board personal hearing, the 
Veteran testified that VA examiners had last treated her knee 
disorders in March 2010.  (Hearing Transcript, pages 14-15).  
However, the most recent VA treatment record included in the 
claims file is dated May 2009.  In accordance with VA's duty to 
assist in obtaining evidence necessary to substantiate a claim, 
the Board finds that all pertinent evidence relating to the 
evaluation or treatment for the Veteran's right knee disability 
and left knee disorder, to include all recent VA treatment 
records, must be obtained and associated with the claims file.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Moreover, at the June 2010 Board personal hearing, the Veteran 
presented testimony asserting that her service-connected right 
knee disability had worsened since the July 2007 VA medical 
examination.  In the July 2007 VA medical examination report, the 
Veteran denied using any braces or ambulatory aids.  Upon 
physical examination, the VA examiner noted that a patellar grind 
test was negative.  Range of motion testing was normal and other 
testing indicated no signs of instability.  At the June 2010 
Board personal hearing, however, the Veteran testified that she 
currently wore a knee brace because the knee was not stable.  
(Hearing Transcript, pages 5-6).  She indicated having pain upon 
bending the knee, and stated that her kneecap grinded on her bone 
when she bent her knee.  (Hearing Transcript, pages 13, 21).  

In view of the Veteran's testimony of an increase in the severity 
of symptomatology for her service-connected right knee 
disability, the Board finds there is a duty to provide a more 
current VA medical evaluation.  VA's General Counsel has 
indicated that, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
On said examination, the VA examiner will be requested to provide 
specific findings regarding the severity and limitations caused 
by the Veteran's right knee disability.

Finally, the Board notes that, in an April 2007 VA medical 
examination report, a VA examiner, having interviewed the Veteran 
and performed a physical examination, opined that the Veteran's 
left knee disorder was not caused by or related to her service-
connected low back and right knee disabilities.  In explaining 
this opinion, the VA examiner noted that the Veteran's gait was 
normal, without abnormal compensatory ambulation that would put 
any increased force on the left knee.  However, in this opinion, 
the VA examiner did not offer an opinion as to whether the 
service-connected low back and right knee disabilities, either 
alone or in tandem, aggravated (that is, caused a permanent 
worsening in severity of) the left knee disorder.  Also, the 
Veteran has introduced lay evidence indicating that her gait is 
currently not normal.  Specifically, at the June 2010 Board 
personal hearing, both she and her roommate testified that she 
currently walked with an altered gait.  (Hearing Transcript, 
pages 14, 22).  Therefore, the Board finds that the Veteran 
should be afforded another VA examination to determine if any 
current left knee disorder was caused or aggravated by the 
service-connected right knee disorder and low back disabilities, 
either alone or in tandem.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact SSA and obtain 
and associate with the claims file copies of 
the Veteran's records regarding SSA benefits, 
including any SSA administrative decision(s) 
(favorable or unfavorable) and the underlying 
medical records SSA relied upon in making its 
decision(s).

2.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who have treated 
her service-connected right knee disability 
and left knee disorder since May 2009.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of pertinent 
treatment records identified by the Veteran.  
At a minimum, the RO should secure all VA 
treatment records dated after May 2009.  

3.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of her service-connected 
right knee disability, and the nature and 
etiology of her left knee disorder.  The 
relevant documents in the claims file should 
be sent to the VA examiner for his or her 
review.

Regarding the right knee disability, the VA 
examiner should obtain findings concerning 
the Veteran's range of motion of the right 
knee and any limitation of function of the 
parts affected by limitation of motion.  The 
examiner should also be asked to include the 
normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the right knee 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or favorable 
or unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
test for instability of the knee.  

The examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional ability 
during flare-ups or on use.

Regarding the Veteran's left knee disorder, 
after a physical examination and a review of 
the relevant evidence, the examiner should 
opine as to the following:

Whether it is at least as likely as not 
(50 percent probability or greater) that 
any left knee disorder is caused or 
aggravated (permanent worsening of the 
underlying disability beyond natural 
progress) by the Veteran's service-
connected low back and/or right knee 
disabilities.

If aggravation is determined, then the 
examiner should quantify the degree of such 
aggravation, if possible.

The examiner(s) should set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record, in a legible report.  A complete 
rationale should be given for all opinions 
and should be based on examination findings, 
historical records, and medical principles.

4.  Following the completion of the requested 
actions, the AMC/RO should then re-adjudicate 
the Veteran's claims.  In doing so, the 
AMC/RO should consider all evidence.  If the 
benefits on appeal remain denied, the Veteran 
and her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC), and should be afforded an applicable 
opportunity to respond.  Thereafter, the case 
should be returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


